OPINION
YOUNG, Justice.
The State of Texas, County of Wharton, Wharton County Junior College and Wharton County Rural Fire District, appellants herein, and Texas Gulf, Inc., ap-pellee, have filed their joint motion representing to this Court that they have agreed that the matters in issue shall be resolved. In their joint motion the parties request that this Honorable Court reverse the judgment of the trial court and remand the same to the trial court for further proceedings in accordance with such agreement of the parties.
And it appearing to the Court that all of the attorneys for all of the parties herein have agreed to and have joined in the motion and that the same should be granted:
IT IS THEREFORE ORDERED that the above captioned case be reversed and the cause is hereby remanded to the trial court for entry of a judgment conforming to the agreement of all of the parties herein as represented in the motion by the attorneys in this cause. The mandate will be issued forthwith.
Reversed and remanded.